Citation Nr: 0811296	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-22 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for thoracolumbar strain with disc bulge at T-5, 
T-6 prior to March 27, 2007.

2.  Entitlement to an initial disability rating in excess of 
20 percent for thoracolumbar strain with disc bulge at T-5, 
T-6, from March 27, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to March 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia which granted service connection for the veteran's 
thoracolumbar strain and assigned a 10 percent evaluation, 
effective from March 2, 2000.  The Board remanded the case in 
February 2007 for further development.  In a rating decision 
dated in October 2007, the RO granted an increased rating of 
20 percent for the thoracolumbar strain, effective March 27, 
2007.

The veteran testified at a Travel Board hearing in December 
2006.


FINDINGS OF FACT

1.  Prior to March 27, 2007, thoracolumbar strain was 
manifested by characteristic pain without muscle spasm on 
extreme forward bending with loss of lateral spine motion and 
no more than slight limitation of motion of the lumbar spine.

2.  From March 27, 2007, thoracolumbar strain is manifested 
by no more than moderate limitation of motion and flexion is 
greater than 30 degrees.


CONCLUSIONS OF LAW

1.  Prior to March 27, 2007, the criteria for a rating higher 
than 10 percent for thoracolumbar strain have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, Diagnostic Code 5292 (2002); and Diagnostic Code 5237 
(2007).

2.  From March 27, 2007, the criteria for a rating higher 
than 20 percent for thoracolumbar strain have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, Diagnostic Code 5292 (2002); and Diagnostic Code 5237 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by letters dated in April and May 2001 and May 
2005.  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006), was provided by a March 2006 letter 
to the veteran.  A Supplemental Statement of the Case was 
issued in October 2007.  

In this case, the veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for thoracolumbar strain with disc bulge at T-5, T-6.  In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 491.  

The Board notes that none of the notice letters discussed the 
criteria for an increased rating.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  To the extent that may be construed 
as error, the Board finds there is no prejudice to the 
veteran as any content-related notice errors did not affect 
the essential fairness of the adjudication of the claim 
decided herein.  The veteran and her representative were 
provided with a statement of the case in March 2004, which 
identified the criteria for rating the veteran's service-
connected back disability.  The veteran was also afforded a 
VA examination to determine the current severity of her 
condition.  Thus, during the appeal process, the veteran was 
provided the information necessary and the opportunity to 
develop the case such that any defective notice error was 
rendered non-prejudicial.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

VA has obtained service medical records, afforded the veteran 
VA examinations in conjunction with her claim and afforded 
her the opportunity to present testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claim file; and the veteran has not contended otherwise.

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.


Factual Background

The veteran filed her claim for service connection for back 
pain March 2000.  

The veteran's service medical records show that on entrance 
examination in January 1997, mild thoracic scoliosis, 
asymptomatic curvature to the right, was noted.  In March 
1999, the veteran was examined by a radiologist and was found 
to have 5 degrees of levoscoliosis of the lumbar spine.  In a 
separate March 1999 treatment record, the veteran complained 
of dull, sharp mild back pain with muscle spasms.  Spasms 
were noted in the lumbar parapsinal muscles.  Range of motion 
was noted as 80 degrees of flexion to right rotation.  The 
veteran was diagnosed as having musculoskeletal mid back pain 
with spasms.  In September 1999, the veteran complained of 
constant pain in the upper middle back.  She was diagnosed as 
having back strain/pain.

She was afforded a VA (QTC) examination in June 2001.  
Examination revealed tenderness along the shoulder blade and 
the lumbar spine with no evidence of muscle spasm or 
radiculopathy.  There was no evidence of muscle loss or 
muscle weakness.  There was pain in the lumbar spine and 
fatigue with no evidence of spasicity.  Range of motion of 
the lumbar spine was within normal limits.  Flexion was to 65 
degrees with pain at 65 degrees; extension was to 50 degrees 
with pain at 50 degrees; right and left lateral flexion was 
to 40 degrees; and right and left rotation was to 35 degrees.  
Pain was noted to have major functional impact.  Weakness, 
lack of endurance and incoordination did not limit the range 
of motion.  X-rays of the thoracic and lumbosacral spine did 
not reveal any abnormalities.  The veteran was diagnosed as 
having lumbar strain, pain and fatigue.  The examiner noted 
that the veteran complained of pain in the shoulder blade and 
around the lower lumbar spine with no evidence of muscle 
spasicity or radiculopathy, and that the range of motion 
appeared normal. 

An October 2002 private MRI of the thoracic spine revealed a 
3 mm size disc bulge at the T5-6 level.  

The veteran testified at a December 2006 Travel Board hearing 
that she felt that her back disorder had increased in 
severity since her last VA examination in June 2001.  The 
Board remanded the case in February 2007 to afford the 
veteran another VA examination.

The veteran underwent VA examination on March 27, 2007 where 
she complained of daily pain, the severity of which depended 
on her level of activity.  Precipitating factors included 
prolonged sitting, driving, lifting, and every day 
activities.  Other associated factors included a daily dull 
ache in the left hip.  She reported that she had not lost any 
time from work in the past twelve months due to pain.  She 
denied any flare-ups or episodes of incapacitation.  She 
worked as a claims assistant for an insurance company which 
required her to sit for prolonged periods of time and 
aggravated her back.  She stated that she had to get up and 
walk frequently during the day and do some stretching 
exercises to minimize her discomfort.  She denied any 
limitations of her other daily activities.

Examination of the spine revealed no paravertebral spasms.  
There was positive point tenderness at T5-T6 on deep 
palpation.  There was no erythema, warmth, or swelling.  
Forward flexion was from 0 to 60 degrees with pain at 30 
degrees.  Hyperextension was from 0 to 30 degrees without 
pain.  Bilateral lateral flexion was from 0 to 30 degrees 
with reports of pain on the right at 20 degrees.  Bilateral 
lateral rotation was from 0 to 30 degrees without pain.  
Bilateral straight leg raising was positive for pain in the 
right hip.  There was no evidence of pain, weakness, lack of 
endurance, fatigability, or incoordination upon repetition.  
There was no additional loss of function with repetitive 
motion.  Neurological examination revealed that motor 
strength was 5/5 and equal in both lower extremities.  There 
was no muscle atrophy or weakness. Sensory examination was 
normal.  X-ray of the lumbosacral spine revealed mild 
thoracolumbar dextroscoliosis.  The veteran was diagnosed as 
having chronic thoracolumbar strain with evidence of 
dextroscoliosis and a compression deformity at T11.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected lumbar spine disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Such staged 
ratings have been assigned pursuant to Fenderson, as the 
veteran's back symptomatology increased during the appeal 
period.

During the course of the appeal, the criteria for evaluating 
spinal disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 were revised effective September 26, 2003, at which time 
the Diagnostic Code 5292 was renumbered, as Diagnostic Code 
5237.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

In the March 2004 statement of the case and October 2007 
supplemental statement of the case, the RO considered both 
the former and the revised criteria, and accordingly, the 
Board will do likewise since there is no prejudice to the 
veteran. 

Under the previous version of Diagnostic Code 5292, a 10 
percent rating is assigned for slight limitation of motion of 
the lumbar spine.  A 20 percent rating is awarded for 
moderate limitation of motion.  A 40 percent rating is 
awarded for severe limitation of motion of the lumbar spine.

Under the amended Diagnostic Code 5237, lumbosacral strain is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  According to the General Rating 
Formula, the disability is assessed with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  In pertinent part, a 20 percent rating is 
assigned for disability of the thoracolumbar spine when 
forward flexion is greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, the combined range of 
motion of the cervical spine is not greater than 170 degrees; 
or, there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
requires evidence of unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation will be 
assigned with evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating requires evidence 
of unfavorable ankylosis of the entire spine. 

Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine states that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code. Note (2) sets forth the 
normal ranges of motion for the spine for purposes of 
disability evaluation.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

Prior to March 27, 2007

Before March 27, 2007, the veteran did not meet the criteria 
for a 20 percent rating under the old Diagnostic Code 5292 
because moderate limitation of the lumbar spine was not 
demonstrated on VA examination in June 2001.  Although the 
veteran reported experiencing pain, range of motion of the 
lumbar spine was within normal limits.   

As for other potentially applicable Diagnostic Codes, the old 
Diagnostic Code 5295 provided a 20 percent rating for muscle 
spasm on extreme forward bending with loss of lateral spine 
motion.  The veteran did not meet the criteria for a 20 
percent rating under the old Diagnostic Code 5295 because 
there was no muscle spasm on extreme forward bending with 
loss of lateral spine motion on examination in June 2001.

The Board further notes that the evidence of record fails to 
demonstrate the types of neurologic symptoms indicative of 
intervertebral disc syndrome that would warrant application 
of Code 5293. 

Accordingly, prior to March 27, 2007, the old criteria under 
Diagnostic 5292 for a rating higher than 10 percent for 
lumbosacral strain had not been met.  

From March 27, 2007

The veteran's service-connected thoracolumar strain was 
assigned a 20 percent evaluation pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5237, effective March 27, 2007.  The 
Board notes that such evaluation was assigned as a result of 
objective findings noted at the veteran's VA examination 
conducted on March 27, 2007.  

The old Diagnostic Code 5292 provided a 40 percent rating for 
severe limitation of motion of the lumbar spine.  While the 
veteran does have limitation of motion of the thoracolumbar 
spine, severe limitation of motion is not shown as flexion 
ranges from 0 to 60 degrees and extension ranges from 0 to 30 
degrees.  There is also functional lateral bending and 
rotation.

Under the old Diagnostic Code 5295, the criteria for a 40 
percent were listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  While the veteran does have limitation of motion of 
the thoracolumbar spine, listing of the spine or loss of 
lateral motion has not been found at any time.

As for the revised rating criteria, there is no evidence of 
ankylosis and flexion of the thoracolumbar spine is greater 
than 30 degrees.  Thus, the criteria for a 40 rating under 
the revised criteria have not been met.

Considering the factors affecting functional loss per DeLuca, 
the Board cannot conclude that the overall disability picture 
warrants an evaluation greater than 10 percent prior to March 
27, 2007 or greater than 20 percent from March 27, 2007 any 
time during the appeal period.  Specifically, the VA 
examinations of June 2001 and March 2007 show no finding of 
weakened movement, excess fatigability, incoordination, 
swelling, and deformity or atrophy of disuse to warrant a 
higher rating.  38 C.F.R. § 4.7. 

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent prior 
to March 27, 2007, and a rating higher than 20 percent from 
March 27, 2007 for thoracolumbar strain with disc bulge at T-
5, T-6. 38 U.S.C.A. § 5107(b).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).   
There is no showing that the veteran's service-connected 
thoracolumbar strain with disc bulge at T-5, T-6, presents 
such an exceptional or unusual disability picture so as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis.  In this regard, the veteran has not been 
hospitalized for this disability during the appeal period.  
In the absence of evidence of the need for frequent 
hospitalization or marked interference with employment, 
referral of the case for consideration of an extraschedular 
rating is not in order.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An initial rating in excess of 10 percent for service-
connected thoracolumbar strain with disc bulge at T-5, T-6 
prior to March 27, 2007, is denied.

An initial rating in excess of 20 percent for service-
connected thoracolumbar strain with disc bulge at T-5, T-6 
from March 27, 2007, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


